                          Case 19-50273-KBO              Doc 66       Filed 01/27/21         Page 1 of 8



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


              In re:                                                      Chapter 11

              Zohar III, Corp., et al.1                                   Case No. 18-10512 (KBO)

                                Debtors.                                  Jointly Administered


              BLANK ROME LLP, FFP (CAYMAN)
              LIMITED, MAPLES AND CALDER
              MAPLESFS LIMITED, MORRIS,
              NICHOLS, ARSHT & TUNNEL LLP,
              GARY NEEMS, and QUINN EMANUEL
              URQUHART & SULLIVAN LLP,

                                Plaintiffs,
                                                                          Adv. Proc. No. 19-50273 (KBO)
                                         v.

              ZOHAR CDO 2003-1 CORP. and
              ZOHAR CDO 2003-1 LIMITED,

                                 Defendants



                                                  CERTIFICATE OF SERVICE

                       I, Chad Corazza, hereby certify that on January 25, 2021, I caused a copy of the

             foregoing document, Declaration of Michael Katzenstein [Docket No. 59], to be served

             upon the below counsel in the manner indicated below:




              1
                 The Debtors, and, where applicable, the last four digits of each of their respective tax identification numbers
             are, as follows: Zohar III, Corp., (9612), Zohar II 2005-I, Corp. (4059), Zohar CDO 2003-1, Corp., (3724), Zohar
             III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’
             address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

27646401.1
                    Case 19-50273-KBO          Doc 66   Filed 01/27/21   Page 2 of 8


             Norman L. Pernick, Esq.                             Randy M. Mastro, Esq.
             Cole Schotz P.C.                                    Matt J. Williams, Esq.
             500 Delaware Avenue, Suite 1410                     Mary Beth Maloney, Esq.
             Wilmington, DE 19801                                Gibson, Dunn & Crutcher LLP
             npernick@coleschotz.com                             200 Park Avenue
             (Patriarch Entities)                                New York, NY10166-0193
             Email                                               rmastro@gibsondunn.com
                                                                 mjwilliams@gibsondunn.com
                                                                 mmaloney@gibsondunn.com
                                                                 (Patriarch Entities)
                                                                 Email

             Robert Klyman, Esq.                                 Monica K. Loseman, Esq.
             Gibson, Dunn & Crutcher LLP                         Gibson, Dunn & Crutcher LLP
             333 South Grand Avenue                              1801 California Street, Suite 4200
             Los Angeles, CA 90071-3197                          Denver, CO 80202-2642
             rklyman@gibsondunn.com                              mloseman@gibsondunn.com
             (Patriarch Entities)                                (Patriarch Entities)
             Email                                               Email


             Kenneth J. Nachbar, Esq.                            Michael Carlinksy, Esq.
             Robert J. Dehney, Esq.                              Jonathan E. Pickhardt, Esq.
             Megan Ward Cascio, Esq.                             Benjamin Finestone, Esq.
             Matthew B. Harvey, Esq.                             Ellison Ward Merkel, Esq.
             Lauren Neal Bennett, Esq.                           Blair Adams, Esq.
             Morris Nichols Arsht & Tunnell                      Quinn Emanuel Urquhart & Sullivan, LLP
             1201 North Market Street, 16th Floor                51 Madison Avenue, 22nd Floor
             P.O. Box 1347                                       New York, NY 10010
             Wilmington, DE 19899-1347                           michaelcarlinsky@quinnemanuel.com
             knachbar@mnat.com                                   jonpickhardt@quinnemanuel.com
             rdehney@mnat.com                                    benjaminfinestone@quinnemanuel.com
             mcascio@mnat.com                                    ellisonmerkel@quinnemanuel.com
             mharvey@mnat.com                                    blairadams@quinnemanuel.com
             lbennett@mnat.com                                   (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)            Email
             Email




27646401.1
                     Case 19-50273-KBO          Doc 66   Filed 01/27/21   Page 3 of 8


             Gregory M. Petrick, Esq.                             Brian J. Lohan, Esq.
             Jonathan M. Hoff, Esq.                               Ginger Clements, Esq.
             Ingrid Bagby, Esq.                                   Arnold & Porter Kaye Scholer LLP
             Michele C. Maman, Esq.                               70 West Madison Street, Suite 4200
             Cadwalader, Wickersham & Taft LLP                    Chicago, IL 60602-4231
             200 Liberty Street                                   brian.lohan@arnoldporter.com
             New York, NY 10281                                   ginger.clements@arnoldporter.com
             gregory.petrick@cwt.com                              (Certain Holders of Notes Issued by Zohar III,
             jonathan.hoff@cwt.com                                Limited)
             ingrid.bagby@cwt.com                                 Email
             michele.maman@cwt.com
             (MBIA Insurance Company)
             Email

             Internal Revenue Service                             Secretary of State
             Centralized Insolvency Operation                     Corporations Franchise Tax
             2970 Market Street                                   P.O. Box 898
             P.O. Box 7346                                        Dover, DE 19903
             Philadelphia, PA 19101-7346                          (Secretary of State)
             (Internal Revenue Service)                           First Class Mail
             First Class Mail

             Secretary of Treasury                                Michael B. Mukasey, Esq.
             Attn: Bankruptcy Department                          U.S. Attorney General
             820 Silver Lake Blvd., Suite 100                     Department of Justice
             Dover, DE 19904                                      Commerical Litigation Branch
             (Secretary of Treasury)                              950 Pennsylvania Avenue, N.W.
             First Class Mail                                     Washington, DC 20530-0001
                                                                  (U.S. Attorney General)
                                                                  First Class Mail

             Ellen W. Slights, Esq.                               Securities & Exchange Commission
             Assistant United States Attorney                     Secretary of Treasury
             U.S. Attorney’s Office                               100 F Street, NE
             1007 North Orange Street, Suite 700                  Washington, DC 20549
             P.O. Box 2046                                        secbankruptcy@sec.gov
             Wilmington, DE 19899-2046                            (Securities & Exchange Commission)
             ellen.slights@usdoj.gov                              Email
             (U.S. Attorney’s Office)
             Email




27646401.1
                     Case 19-50273-KBO         Doc 66   Filed 01/27/21   Page 4 of 8


             Securities & Exchange Commission                    Delaware Attorney General
             Attn: Bankruptcy Department                         Attn: Bankruptcy Department
             Brookfiled Place                                    Carvel State Office Building
             200 Vesey Street, Suite 400                         820 N. French Street, 6th Floor
             New York, NY 10281-1022                             Wilmington, DE 19801
             bankruptcynoticeschr@sec.gov                        (Delaware Attorney General)
             nyrobankruptcy@sec.gov                              Hand Delivery
             (Securities & Exchange Commission)
             Email

             Juliet M. Sarkessian, Esq.                          Delaware Division of Revenue
             Office of the United States Trustee                 Attn: Zillah Frampton
             U.S. Department of Justice                          820 N. French Street
             844 King Street, Suite 2207                         Wilmington, DE 19801
             Lockbox #15                                         (Delaware Division of Revenue)
             Wilmington, DE 19801                                Hand Delivery
             juliet.m.sarkessian@usdoj.gov
             (U.S. Trustee)
             Email

             U.S. Bank National Association                      John W. Weiss, Esq.
             Attn: CDO Group-Ref.: Zohar III, Limited            Brett D. Jaffe, Esq.
             190 LaSalle St., 8th Floor                          Alexander Lorenzo, Esq.
             Chicago, IL 60603                                   Elizabeth Buckel, Esq.
             (U.S. Bank National Association)                    Alston & Bird LLP
             First Class Mail                                    90 Park Avenue, 15th Floor
                                                                 New York, NY 10016-1387
                                                                 john.weiss@alston.com
                                                                 brett.jaffe@alston.com
                                                                 alexander.lorenzo@alston.com
                                                                 elizabeth.buckel@alston.com
                                                                 (U.S. Bank National Assocation)
                                                                 Email

             Elizabeth LaPuma, Esq.                              Alvarez & Marsal Zohar Management, LLC
             Alvarez & Marsal Zohar Management, LLC              Attention: General Counsel
             600 Madison Ave.                                    600 Madison Ave.
             New York, NY 10022                                  New York, NY 10022
             elapuma@alvarezandmarsal.com                        (Alvarez & Marsal Zohar Management, LLC)
             (Alvarez & Marsal Zohar Management, LLC)            First Class Mail
              Email




27646401.1
                     Case 19-50273-KBO          Doc 66    Filed 01/27/21   Page 5 of 8


             Jonathan T. Edwards, Esq.                             Laura Davis Jones, Esq.
             Alston & Bird LLP                                     Timothy P. Cairns, Esq.
             One Atlantic Center                                   Pachulski Stang Ziehl & Jones, LLP
             1201 West Peachtree Street                            919 N. Market Street, 17th Floor
             Atlanta, GA 30309-3424                                P.O. Box 8705
             jonathan.edwards@alston.com                           Wilmington, DE 19899-87055
             (U.S. Bank National Assocation)                       ljones@pszjlaw.com
             Email                                                 tcairns@pszjlaw.com
                                                                   (MBIA Insurance Company)
                                                                   Email

             James D. Herschlein Esq.                              Matthew P. Ward, Esq.
             Jeffrey A. Fuisz, Esq.                                Morgan L. Patterson, Esq.
             Erik Walsh, Esq.                                      Womble Bond Dickinson (US) LLP
             Arnold & Porter Kaye Scholer LLP                      1313 North Market Street, Suite 1200
             250 West 55th Street                                  Wilmington, DE 19801
             New York, NY 10119-9710                               matthew.ward@wbd-us.com
             james.herschlein@arnoldporter.com                     morgan.patterson@wbd-us.com
             jeffrey.fuisz@arnoldporter.com                        (Certain Holders of Notes Issued by Zohar III,
             erik.walsh@arnoldporter.com                           Limited)
             (Certain Holders of Notes Issued by Zohar III,        Email
             Limited)
             Email

             Josef W. Mintz, Esq.                                  Rick Antonoff, Esq.
             Blank Rome LLP                                        Blank Rome LLP
             1201 N. Market Street, Suite 800                      1271 Avenue of the Americas
             Wilmington, DE 19801                                  New York, NY 10020
             mintz@blankrome.com                                   rantonoff@blankrome.com
             (Blank Rome LLP)                                      (Blank Rome LLP)
             Email                                                 Email

             Joseph J. Farnan, Jr., Esq.                           Mark D. Collins, Esq.
             Farnan LLP                                            Brett M. Haywood, Esq.
             919 North Market Street, 12th Floor                   Richards, Layton & Finger, P.A.
             Wilmington, DE 19801                                  One Rodney Square
             farnan@farnanlaw.com                                  920 North King Street
             (Independent Director)                                Wilmington, DE 19801
             Email                                                 collins@rlf.com
                                                                   haywood@rlf.com
                                                                   (Ankura Trust)
                                                                   Email




27646401.1
                     Case 19-50273-KBO         Doc 66   Filed 01/27/21   Page 6 of 8


             Dennis F. Dunne, Esq.                               Debora A. Hoehne, Esq.
             Andrew Harmeyer, Esq.                               Michael Godbe, Esq.
             Milbank LLP                                         Weil, Gotshal & Manges LLP
             55 Hudson Yards                                     767 Fifth Avenue
             New York, NY 10001                                  New York, NY 10153
             ddunne@milbank.com                                  debora.hoehne@weil.com
             aharmeyer@milbank.com                               michael.godbe@weil.com
             (Ankura Trust)                                      (Culligan)
             Email                                               Email

             Zachary I. Shapiro, Esq.                            Daniel N. Brogan, Esq.
             Brendan J. Schlauch, Esq.                           Sophie E. Macon, Esq.
             Richards, Layton & Finger, P.A.                     Bayard, P.A.
             One Rodney Square                                   600 North King Street, Suite 400
             920 North King Street                               Wilmington, DE 19801
             Wilmington, DE 19801                                dbrogan@bayardlaw.com
             shapiro@rlf.com                                     smacon@bayardlaw.com
             schlauch@rlf.com                                    (Dura)
             (Culligan)                                          Email
             Email

             James H.M. Sprayregen, P.C.                         Christopher Marcus, P.C.
             Ryan B. Bennett, P.C.                               Kirkland & Ellis LLP
             Stephen C. Hackney, P.C.                            601 Lexington Avenue
             Gregory F. Pesce                                    New York, NY 10022
             Kirkland & Ellis LLP                                christopher.marcus@kirkland.com
             300 North LaSalle Street                            (Dura)
             Chicago, IL 60654                                   Email
             james.sprayregen@kirkland.com
             ryan.bennett@kirkland.com
             stephen.hackney@kirkland.com
             gregory.pesce@kirkland.com
             (Dura)
             Email




27646401.1
                    Case 19-50273-KBO        Doc 66   Filed 01/27/21   Page 7 of 8


             Adam J. Greene, Esq.                              Theresa Trzaskoma, Esq.
             Steven B. Eichel, Esq.                            Michael Tremonte, Esq.
             Robinson Brog Leinwand Greene                     Jennifer X. Luo, Esquire
             Genovese & Gluck P.C.                             Alexandra G. Elenowitz-Hess, Esq.
             875 Third Avenue, 9th Floor                       Vikram Shah, Esq.
             New York, NY 10022                                Ryan Pollock, Esq.
             ajg@robinsonbrog.com                              Justin Gunnell, Esq.
             se@robinsonbrog.com                               Sher Tremonte LLP
             (Vik Jindal)                                      90 Broad Street, 23rd Floor
             Email                                             New York, NY 10004
                                                               TTrzaskoma@shertremonte.com
                                                               mtremonte@shertremonte.com
                                                               jluo@shertremonte.com
                                                               ahess@shertremonte.com
                                                               vshah@shertremonte.com
                                                               rpollock@shertremonte.com
                                                               jgunnell@shertremonte.com
                                                               dberger@abv.com
                                                               jcraig@abv.com
                                                               lpincus@abv.com
                                                               (Patriarch Entities)
                                                               Email

             Evelyn J. Meltzer                                 Todd A. Feinsmith
             Troutman Pepper Hamilton Sanders LLP              Troutman Pepper Hamilton Sanders LLP 19th
             Hercules Plaza, Suite 5100                        Floor, High Street Tower
             1313 Market Street, P.O. Box 1709                 125 High Street
             Wilmington, DE 19899-1709                         Boston, MA 02110-2736
             Evelyn.meltzer@troutman.com                       Todd.feinsmith@troutman.com
             (RM Technologies, Inc.)                           (RM Technologies, Inc.)
             Email                                             Email

             James D. Rosener                                  Robert M. Hirsh
             Troutman Pepper Hamilton Sanders LLP              Phillip Khezri
             The New York Times Building                       Lowenstein Sandler LLP
             37th Floor                                        1251 Avenue of the Americas
             620 Eighth Avenue                                 New York, NY 10020
             New York, NY 10018-1405                           rhirsh@lowenstein.com
             James.rosener@troutman.com                        pkhezri@lowenstein.com
             (RM Technologies, Inc.)                           (JMB Capital)
             Email                                             Email




27646401.1
                     Case 19-50273-KBO          Doc 66   Filed 01/27/21   Page 8 of 8


             Frederick B. Rosner                                  Juliet M. Sarkessian
             Jason A. Gibson                                      211 East Meade St.
             The Rosner Law Group LLC                             Philadelphia, PA 19118
             824 N. Market Street, Suite 810                      (U.S. Trustee)
             Wilmington, DE 19801                                 First Class Mail
             rosner@teamrosner.com
             gibson@teamrosner.com
             (JMB Capital)
             Email



             Regina Stango Kelbon, Esq.
             Blank Rome LLP
             1201 N. Market Street, Suite 800
             Wilmington, DE 19801
             kelbon@blankrome.com
             (Plaintiff)
             Email


                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                 /s/ Chad Corazza
                                                Chad Corazza, Paralegal
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253




27646401.1
